DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 has been considered by the examiner.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,054,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a microcontroller disposed in the center section…and does not receive any control signal from any controller or computer in the camera’ renders claims 21-40 of the instant application as broadened and obvious variants of claims 1-18 of U.S. Patent No. 10,054,761.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,502,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a processor for changing…does not receive any control signal from any processor in the camera” renders claims 21-40 of the instant application as broadened and obvious variants of claims 1-19 of U.S. Patent No. 10,502,927.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-31, 35 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishida (US 2012/0114319; already of record).
claims 21 and 35, Kishida discloses, a modular lens system (Fig. 1) comprising: 
a front section (300) including one or more lenses (332); 
a central section (400) configured to be coupled to the front section (Para. 0018, lines 3-9) and including one or more lenses (432); and 
one or more motors (331, 431) configured to move the one or more lenses of the central section to effect a change in optical properties (Para. 0039, lines 17-32); 
wherein the modular lens system is configured to use with a camera (200), and wherein the one or more motors are configured to move to produce a change in an optical feature of the modular lens system (Para. 0039, lines 17-32) based on control signal provided by the modular lens system in response to a user input (253, 255, 355) to the modular lens system.
Regarding claims 22-24, Kishida discloses, the modular lens system is configured such that it does not a receive control signal from any camera (253, 255, 355), the one of the front section or the central section includes an aperture (Para. 0077, lines 6-9), and the one or more motors are disposed in the center section (431).
Regarding claim 27, Kishida discloses, a modular lens system (Fig. 1) comprising: 
a number of lens sections (300, 400) including one or more lenses (331, 431) and an aperture (Para. 0077, lines 6-9) and configured to be removably coupled to a camera (Para. 0018, lines 3-9); 
one or more motors (331, 431) configured to move the one or more lenses to effect a change in an optical feature (Para. 0039, lines 17-32) or to move the aperture based on a user input to the modular lens system; and 
configured to provide a control signal (Para. 0039, lines 6-13) to the one or more motors based on the user input (253, 255, 355); 
wherein the control signal is provided base on the user input to the modular lens system (Para. 0039).
Regarding claims 28-29, Kishida discloses, a front lens section (300) configured to couple with a central lens section (400), wherein the one or more motors are disposed in the central lens section (431), and a front lens section (300) configured to couple with a central lens section (400), wherein the microcontroller (401) is positioned with the central lens section.
Regarding claim 30-31, Kishida discloses, a front lens section (300) configured to couple with a central lens section (400), wherein the aperture is disposed in the central lens section (Para. 0077, lines 6-9), and a front lens section (300) configured to couple with a central lens section (400), wherein the front lens section includes one or more lenses (332), and wherein the front section includes one or motors (331) to move at least one of the one or more lenses of the front section.
Regarding claims 38-40, Kishida discloses, during the step of changing, operation of the motor is provided only by the output signals from the microcontroller (Para. 0033), during the step of providing, the user input (253, 255, 355) comprises physically contacting a control element of the modular lens system (see Fig. 1), and during the step of providing, the user input comprises using of a remote device (Para. 0019) such that the user does not directly contact the modular lens system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 2012/0114319; already of record) as applied to claim 21 above, in view of Komine (US 3,968,504; already of record).
Kishida remains as applied to claim 21 above.
Kishida does not disclose the central section is configured to be used with different front sections.
Komine teaches, from the same field of endeavor that in a modular lens system (Fig. 2) that it would have been desirable to make the central section is configured to be used with different front sections (14, 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central section is configured to be used with different front sections as taught by the modular lens system of Komine in the modular lens system of Kishida since Komine teaches it is known to include this feature in a modular lens 
Regarding claim 36, Kishida in view of Komine discloses and teaches as set forth above, and Komine further teaches, from the same field of endeavor that in a modular lens system (Fig. 2) that it would have been desirable to make the modular lens system comprises a front lens section (14, 15) coupled to a central lens section (11), and wherein changes in the optical feature of the modular lens system comprises interchanging different front sections with the central section (14, 15 and associated text).

Claims 26, 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 2012/0114319; already of record) in view of Komine (US 3,968,504; already of record) as applied to claim 25 above, and further in view of Yumiki (US 2010/0208122).
Kishida in view of Komine remains as applied to claim 25 above.
Furthermore, Kishida discloses, a microcontroller (301, 401) that is configured to identify characteristics of the front section that is connected with the central section (Para. 0035).
Kishida in view of Komine does not disclose memory that is configured to identify characteristics of the front section that is connected with the central section.
Yumiki teaches, from the same field of endeavor that in a modular lens system that it would have been desirable to include memory (Para. 0126) that is configured to identify characteristics of the front section that is connected with the central section (Para. 0126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include memory that is configured to identify characteristics of the front section that is connected with the central section as taught by the 
	Regarding claim 33, Kishida, Komine and Yumiki discloses and teaches as set forth above, and Yumiki further teaches, from the same field of endeavor that in a modular lens system (Fig. 1) that it would have been desirable to include accommodate interchangeable attachment (2) with different cameras (Para. 0126), wherein the microprocessor (40) is configured to identify one or more features of a camera that it is connected with (Para. 0126).
Regarding claim 34, Kishida, Komine and Yumiki discloses and teaches as set forth above, and Kishida further discloses, a front lens section (300) configured to couple with a central lens section (400).
Yumiki further teaches, from the same field of endeavor that in a modular lens system (Fig. 1) that it would have been desirable to include the central lens section is configured to accommodate interchangeable coupling with different front lens sections (Para. 0126), and wherein the microprocessor is configured to identify one or more features of the front lens section that the central section is connected with (Para. 0126).
	Regarding claim 37, Kishida, Komine and Yumiki discloses and teaches as set forth above, and Yumiki further teaches, from the same field of endeavor that in a modular lens system (Fig. 1) that it would have been desirable to include the modular lens system is configured to for interchangeable use with different camera (Para. 0126).

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 2012/0114319; already of record) as applied to claim 27 above, in view of Oguchi (US 2013/0094101).
Kishida remains as applied to claim 27 above.
Furthermore, Kishida discloses, a front lens section (300) configured to couple with a central lens section (400).
Kishida does not disclose a rear section configured to couple with the central lens section, wherein the rear section is configured to connect with a camera.
Oguchi teaches, from the same field of endeavor that in a modular lens system that it would have been desirable to include a rear section (17) configured to couple with the central lens section (15), wherein the rear section is configured to connect with a camera (16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rear section configured to couple with the central lens section, wherein the rear section is configured to connect with a camera as taught by the modular lens system of Oguchi in the modular lens system of Kishida since Oguchi teaches it is known to include these features in a modular lens system for the purpose of providing a low cost modular lens system with excellent optical performance and comfortable operability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            03/04/2021